Exhibit 10.106

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) dated as of April 11, 2008 to the
Credit Agreement referenced below is by and among Epicor Software Corporation, a
Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors”), the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified and supplemented from time to time, the
“Credit Agreement”) dated as of December 16, 2007 among Borrower, the Guarantors
identified therein, the Lenders identified therein and the Administrative Agent;
and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendment.

2.1 The fourth and fifth sentences of Section 2.02(a) of the Credit Agreement
are amended to read as follows:

Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $250,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $250,000 in excess thereof.

2.2 Clauses (B) and (C) of Section 2.05(a)(i) of the Credit Agreement are
amended to read as follows:

(A) any such prepayment of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $250,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); (B) any prepayment
of Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $250,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding)

3. Conditions Precedent. This Amendment shall be effective as of March 28, 2008
upon the execution of this Amendment by the Loan Parties and the Required
Lenders.



--------------------------------------------------------------------------------

4. Reaffirmation of Guaranty. Each of the Loan Parties (i) acknowledges and
consents to all of the terms and conditions of this Amendment, (ii) affirms all
of its obligations under the Loan Documents and (iii) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Loan Party’s obligations under the Loan Documents.

5. Reaffirmation of Security Interests. Each of the Loan Parties (i) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (ii) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

6. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

7. Counterparts; Facsimile Delivery. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile shall be effective as an
original.

8. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

  EPICOR SOFTWARE CORPORATION, a Delaware corporation   By:  

/s/ MICHAEL A. PIRAINO

  Name:   Michael A. Piraino   Title:   CEO and EVP

GUARANTORS:

  CRS RETAIL TECHNOLOGY GROUP, INC., a Utah corporation   CRS RETAIL SYSTEMS,
INC., a New York corporation   By:  

/s/ MICHAEL A. PIRAINO

  Name:   Michael A. Piraino   Title:   CEO and EVP

ADMINISTRATIVE AGENT:

  BANK OF AMERICA, N.A., as Administrative Agent   By:  

/s/ BRENDA H. LITTLE

  Name:   Brenda H. Little   Title:   Vice President

LENDERS:

  BANK OF AMERICA, N.A.,   as a Lender, L/C Issuer and Swing Line Lender   By:  

/s/ FRED L. THORNE

  Name:   Fred L. Thorne   Title:   Managing Director   KEYBANK NATIONAL
ASSOCIATION   By:  

/s/ RAED Y. ALFAYOUMI

  Name:   Raed Y. Alfayoumi   Title:   Vice President   WELLS FARGO BANK, N.A.  
By:  

/s/ SAMANTHA MARKS

  Name:   Samantha Marks   Title:   Vice President   HSBC BANK USA, N.A.   By:  

/s/ ANDREW HIETALA

  Name:   Andrew Hietala   Title:   Vice President

[Signature Pages Continue on Next Page]



--------------------------------------------------------------------------------

 

COMERICA BANK

 

By:

 

/s/ GARY REAGAN

 

Name:

  Gary Reagan  

Title:

  SVP  

CITIBANK, N.A.

 

By:

 

/s/ DOUG BONTEMPS

 

Name:

  Doug Bontemps  

Title:

  Vice President  

CALIFORNIA BANK & TRUST

 

By:

 

/s/ WILLIAM T. HUGHES

 

Name:

  William T. Hughes  

Title:

  V.P.  

UNION BANK OF CALIFORNIA, N.A.

 

By:

 

/s/ LANCE ZEDIKER

 

Name:

  Lance Zediker  

Title:

  V.P.  

U.S. BANK NATIONAL ASSOCIATION

 

By:

 

/s/ RICHARD J. AMENY, JR.

 

Name:

  Richard J. Ameny, Jr.  

Title:

  Vice President  

CITY NATIONAL BANK

 

By:

 

/s/ HELENNA MURRAY

 

Name:

  Helenna Murray  

Title:

  Vice President  

MERRILL LYNCH COMMERCIAL FINANCE CORP.

 

By:

 

/s/ RILEY MARSHALL

 

Name:

  Riley Marshall  

Title:

  Vice President